DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/09/2018, 7/03/2019, 9/06/2019, 11/04/2019, 12/16/2019, 7/17/2020, 11/13/2020, 2/07/2021, 8/23/2021, 10/04/2021, and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 13-25) in the reply filed on 9/09/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 24-25 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Baks (US 2016/0049723), hereinafter Baks.

 	Regarding claim 1 Baks discloses an electronic assembly, comprising: an antenna module (Fig. 1, at 100), including: an integrated circuit (IC) package (Fig. 1A, at 110), wherein the IC package includes a die and a package substrate (Fig. 1A, at 110; paragraph 0019), the package substrate includes a first face (Fig. 1A, at 110-2) and an opposing second face (Fig. 1A, at 110-1), the die is coupled to the first face of the package substrate (paragraph 0020), and the second face of the package substrate has a recess (Fig. 1A, at 112) therein, and an antenna patch (Fig. 1A, at 124), coupled to the IC package, such that the antenna patch is over or at least partially in the recess (Fig. 1A, at 124 coupled to 110 and is over recesses at 112).

  
    PNG
    media_image1.png
    872
    1217
    media_image1.png
    Greyscale




 	Regarding claim 3 Baks further discloses the electronic assembly of claim 2, wherein the antenna patch is coupled to the antenna patch support by solder or an adhesive (paragraph 0030 “separate substrates that are bonded to each other”), the antenna patch is part of a metallization layer (paragraph 0030 “a metallization layer”) in the antenna patch support.

 	Regarding claim 4 Baks further discloses the electronic assembly of claim 2, wherein the antenna patch is secured in a recess of the antenna patch support (Fig. 1A, at 124 – there is a recess shown in 122 and 121 where the patches 124 reside).

 	Regarding claim 5 Baks further discloses the electronic assembly of claim 2, wherein the antenna patch support includes an air cavity (Fig. 1A, at 160) between the antenna patch and the IC package.

 	Regarding claim 6 Baks further discloses the electronic assembly of claim 5, wherein the antenna patch is a first antenna patch (Fig. 1A, at 124-1), the antenna module further includes a second antenna patch (Fig. 1A, at 124-2), and the air cavity is between the first antenna patch and the second antenna patch (Fig. 1A, at 160, there is an air cavity between patches 124-1 and 124-2).

 	Regarding claim 7 Baks further discloses the electronic assembly of claim 2, wherein the antenna patch support includes a printed circuit board (e.g., paragraph 0056 “PCB”).



  	Regarding claim 24 Baks discloses an antenna module, comprising: an integrated circuit (IC) package (Fig. 1A, at 110), wherein the IC package includes a die and a package substrate (Fig. 1A, at 110; paragraph 0019), and the package substrate has a recess (Fig. 1A, at 112) therein; and an antenna patch (Fig. 1A, at 124), coupled to the package substrate, such that the antenna patch is over or at least partially in the recess (Fig. 1A, at 124 coupled to 110 and is over recesses at 112).

Regarding claim 25 Baks further discloses the antenna module of claim 24, wherein an air cavity (Fig. 1A, at 160) is present between the antenna patch and a bottom surface of the recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baks in view of Mow et al., (US 2018/0090816), hereinafter Mow.

 	Regarding claim 13. Baks discloses a communication device, comprising: wherein the antenna module includes: an integrated circuit (IC) package (Fig. 1A, at 110), wherein the IC package includes a die and a package substrate (Fig. 1A, at 110; paragraph 0019), and the package substrate has a recess  
 	Baks does not disclose a display; a back cover; and an antenna module between the display and the back cover.
	Mow discloses a display (Fig. 1, at 14); a back cover (Fig. 1, at 10 paragraph 0020); and an antenna module (paragraphs 0043-0044 “device 10 may contain multiple antennas 40”) between the display and the back cover.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Baks in accordance with the teaching of Mow regarding housings for antennas devices in order to provide an electronic display device with wireless communications (Mow, paragraph 0018).

 	Regarding claim 14 Baks further discloses the communication device of claim 13, wherein an air cavity (Fig. 1A, at 160) is present between the antenna patch and a bottom surface of the recess.

 	Regarding claim 15 Baks further discloses the communication device of claim 13, wherein the antenna patch is a first antenna patch (Fig. 6, at 624), the antenna module further includes a second antenna patch (Fig. 6, at 124), and the second antenna patch is between the first antenna patch and the package substrate (Fig. 6, 124 is between 624 and 110). 

 	Regarding claim 17 Baks further discloses the communication device of claim 13, wherein the antenna module includes at least four antenna patches (Fig. 1A, at 124-1 to 124-4).



 	Regarding claim 21 Baks further discloses the communication device of claim 13, wherein the antenna patch is a millimeter wave antenna patch (e.g., paragraph 0002 “radio/wireless communications systems for millimeter wave (mm Wave) applications”).

 	Regarding claim 22 Baks does not explicitly disclose the communication device of claim 13, wherein the communication device is a handheld communication device.
 	Mow discloses wherein the communication device is a handheld communication device (Fig. 1, at 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Baks in accordance with the teaching of Mow regarding hand held housings for antennas devices in order to provide an electronic device with wireless communications (Mow, paragraph 0018) for a portable device such as a cellular telephone, media player, tablet computer, or other portable computing device (Mow, paragraph 0019).

 	Regarding claim 23 Baks as modified further discloses the communication device of claim 13, wherein an air cavity (Fig. 1A, at 160) is present between the antenna module and the back cover, or an air cavity is present between the antenna module and the display.

Allowable Subject Matter
s 16 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 16, patentability exists, at least in part, with the claimed features of wherein an air cavity is present between the first antenna patch and the second antenna patch.  
 	Baks and Mow are all cited as teaching some elements of the claimed invention including an integrated circuit package, wherein the IC package includes a die and a package substrate, and the package substrate has a recess therein; and an antenna patch, coupled to the package substrate, such that the antenna patch is over or at least partially in the recess.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 18, patentability exists, at least in part, with the claimed features of wherein the antenna patches are arranged in a linear array, and at least one of the antenna patches is rotationally offset from the linear array.  
 	Baks and Mow are all cited as teaching some elements of the claimed invention including an integrated circuit package, wherein the IC package includes a die and a package substrate, and the package substrate has a recess therein; and an antenna patch, coupled to the package substrate, such that the antenna patch is over or at least partially in the recess.
.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The ISR submitted on 9/06/2019 regarding PCT/US2019/029581 contains additional analysis not relied upon by the Examiner but considered highly relevant to the current application.
The Examiner has cited prior art references considered relevant the current matter.  The Examiner suggests an interview to help advance prosecution.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845